DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wagatsuma et al. (US 6,706,978) in view of Blair (US 5,136,127).
Regarding claim 1, Wagatsuma discloses a sensor switch comprising: a body made from a plurality of raw blanks that are sintered after being stacked (method of manufacturing), the body including an intermediate layer assembly (center third of 1, 4, between 2 and 5) having an intermediate layer inner peripheral surface that defines a through hole (at 1a, 4a), a first side layer assembly (outer portion of 1) disposed on one side of the intermediate layer assembly and closing one end of the through hole, and a second side layer assembly (outer portion of 4) disposed on the other side of the intermediate layer assembly and closing the other end of the through hole, the first side layer assembly having a first groove (receiving 2a, 2b) that opens toward the through hole and that communicates with the through hole, and a first side layer outer peripheral surface (top of 1 in Fig. 2), the second side layer assembly having a second groove (receiving 5a, 5b) that opens toward the through hole and that communicates with the through hole, and a second side layer outer peripheral surface (bottom of 4 in Fig. 2); and a first conductive unit (2) made of metal and including a first conductive layer (2a) disposed in the first groove and having a first contact surface (2d) facing the through hole, and at least one first internal circuit (connected between 2d and 3a) connected to the first conductive layer and extending from the first conductive layer to the first side layer outer peripheral surface; a second conductive unit (5) made of metal and including a second conductive layer (5a) disposed in the second groove and having a second contact surface (5d) facing the through hole, and at least one second internal circuit connected to the second conductive layer and extending from the second conductive layer to the second side layer outer peripheral surface; the intermediate layer inner peripheral surface, the first contact surface and the second contact surface cooperatively defining a sensing cavity (1a, 4a); and a conductive member (7) rollably disposed in the sensing cavity and movable between a closed circuit position (Fig. 5) and an open circuit position (Fig. 2); when the conductive member is in the closed circuit position, the conductive member is simultaneously in contact with the first contact surface and the second contact surface to form a current path (Fig. 5); and when the conductive member is in the open circuit position, the conductive member is not in contact with one or both of the first contact surface and the second contact surface so as not to form a current path (Fig. 2).  The examiner notes that the claim describes a process of manufacturing which is incidental to the claim apparatus.  The method of forming a device is not germane to the issue of patentability of the device itself.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Please note that after blanks are sintered to each other, the end product is unitary element/piece.  
Wagatsuma discloses substantially the claimed invention except for the ceramic material of the body.  Blair teaches the use of a ceramic housing (14).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use ceramic as the preferred material, as taught by Blair, in order to increase durability and heat resistance and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design preference.  In re Leshin, 125 USPQ 416.  
Regarding claim 2, Wagatsuma discloses the at least one first internal circuit connected to the first conductive layer at a groove bottom wall of the first groove, and the at least one second internal circuit connected to the second conductive layer at a groove bottom wall of the second groove.  
Regarding claim 3, Wagatsuma discloses the first side layer assembly, the intermediate layer assembly and the second side layer assembly are arranged along an axis (vertical in Fig. 2).  
Regarding claim 4, Wagatsuma discloses each of the first side layer assembly and the second side layer assembly includes a plurality of the raw ceramic blanks, the at least one first internal circuit being disposed on one of the raw ceramic blanks of the first side layer assembly and extending radially relative to the axis, the at least one second internal circuit being disposed on one of the raw ceramic blanks of the second side layer assembly and extending radially relative to the axis (method of manufacturing).  Please note that the method of forming a device is not germane to the issue of patentability of the device itself.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.    
Regarding claim 5, Wagatsuma discloses each of the first contact surface and the second contact surface has a curved shape that curves away from the through hole (see Fig. 2).  
Regarding claim 6, Wagatsuma discloses the conductive member having a spherical shape (7), and wherein, when the conductive member simultaneously contacts the first contact surface and the second contact surface, the center of the conductive member, a line of contact between the center of the conductive member and the first contact surface, and a line of contact between the center of the conductive member and the second contact surface form an included angle of Omega (O) therebetween on a vertical section passing through the center of the conductive member, and 80 < O< 100.  While the drawings of Wagatsuma are not disclosed to be to scale, they appear to show an angle close to 90 degrees.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the sensor with an Omega angle of 80 < O< 100, in order to provide the desired connection timing and seating for the conductive member.  
Regarding claim 7, Wagatsuma discloses the first conductive unit and the second conductive unit are made by disposing metal materials on corresponding surfaces of the raw ceramic blanks by applying conductive adhesive to a stencil, a steel plate, or an ink jet, or by alternately using electroplating, chemical plating, or sputtering (method of manufacturing).  Please note that the method of forming a device is not germane to the issue of patentability of the device itself.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.    
Regarding claim 8, Wagatsuma discloses the first side layer assembly further has a first side layer outer surface opposite to the first groove, the second side layer assembly further having a second side layer outer surface opposite to the second groove, the body having a rectangular shape (see Fig. 2), the sensor switch further comprising an external electrode unit (3) disposed on an outer surface of the ceramic body, the external electrode unit including at least one first external electrode (3a) connected to the at least one first internal circuit, and at least one second external electrode (6a) connected to the at least one second internal circuit, the at least one first external electrode extending along one side of the body from the first side layer outer surface to the second side layer outer surface, the at least one second external electrode extending along another side of the body from the first side layer outer surface to the second side layer outer surface, and being proximate to the at least one first external electrode (see Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833